Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2 888 630 (‘630).
CA (‘630) discloses a waterslide feature comprising a channel with a sliding surface (14) and walls (16), the walls defining a plurality of recesses (90); nozzles (Fig. 1) (page 10, line 1) comprising a nozzle extending through each of the recesses angled to spray water over the sliding surface; the nozzles are positioned to provide a flow of water to impact a vehicle (22) sliding on the sliding surface; and the nozzles are sized to provide a flow of water sufficient to affect motion of the vehicle (applicant’s claim 1).  Fig. 1 shows each of the recesses .
Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochtefeld et al U.S. Patent 5,503,597.
Lochtefeld et al discloses a waterslide feature comprising a channel (30) with a sliding surface and walls, the walls defining a plurality of recesses; nozzles comprising a nozzle (26) extending through each of the recesses angled to spray water over the sliding surface; the nozzles are positioned to provide a flow of water to impact a vehicle (32) sliding on the sliding surface; and the nozzles are sized to provide a flow of water sufficient to affect motion of the vehicle (see Fig. 2A) (applicant’s claim 1).  Fig. 1 shows each of the recesses defines an opening through the walls and each of the nozzles is connected to a source of water (22) through the respective opening in the walls (claim 2).  Each of the recesses defines a rear wall angled towards the channel for mounting one of the nozzles and the cross section of each recess tapers from the rear wall to a surface of the channel (claim 3).  The recesses taper inward to define top and bottom walls perpendicular to the rear wall and the channel (see Fig. 6B) (claim 4).  Each of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2 888 630.
It is noted that CA (630) fails to teach the specific positions of the nozzles as claimed.  However, such features are considered a matter of design choice after a simple experimentation to find the optimal position for the nozzle to achieve the desired effect on the sliding vehicle.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA (‘630) in view of Smollar et al U.S. Patent 5,401,214.
It is noted that CA (‘630) fails to teach the nozzles as claimed.  However, Smollar et al discloses it is known in the waterslide having a nozzle with a collar (Fig. 5) within the respective recess and a cylinder extending outside the channel; an inlet (70) which is connected to a flexible conduit (46) connected by a clamp (48); and the nozzles are connected to a water source in groups wherein the flow of water to each group is separately controlled.  Therefore it would have been obvious to one of ordinary skill in the art to modify the nozzles of CA (‘630) with the features as taught by Smollar et al for the purpose of enhancing the operation of the nozzles.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA (‘630) in view of EP0601641.
It is noted that CA (‘630) fails to teach the troughs as claimed.  However, EP (641) discloses a sliding surface (36) and walls (37) wherein a pressurized water is delivered to the sliding surface by nozzles (8); the waterslide comprises a trough to collect discharged water and surface wherein the sliding surface is supplied with holes for discharging water (Fig. 9, col. 9, lines 28-44).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the waterslide of CA (‘630) with the features as taught by EP (641) for the purpose of improving the water level within the channel.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA (‘630) in view of WO 2007/027841.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711